DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 16/502,965 filed on March 1, 2022. Claims 2-3, 11-20, 23 and 33 are cancelled. Claims 1, 8, 21, 28, 31, 38 and 47 are currently amended. Claims 1, 4-10, 21, 22, 24-32 and 34-47 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statements dated February 17, 2022, and March 1, 2022, respectively, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Response to Arguments
The amendment to Claims 1, 21 and 31 has overcome the rejection of Claims 1, 4-10, 21, 22, 24-32 and 34-47  under 35 U.S.C. 103 set forth in the Final Office Action mailed December 21, 2021. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-6, 9, 21, 22, 24-26, 29, 31, 32, 34-36, 39 and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al., Pub. No. US 2013/0167196 A1, hereby “Spencer”, in view of Cebere, Pub. No. US 2017/0288965 A1, in further view of Qian et al., Pat. No. US 9,405,813 B1, hereby “Qian”.

Regarding Claim 1, Spencer discloses “A method (Spencer paragraph 6: a method for remote device recognition) comprising:
receiving, by a computing device, a connection request for a client device (Spencer figs. 1 and 2A-2C and paragraphs 33, 37, 68-69 and 86: network access module 106 receives a connection request from remote device 102); 
determining, by the computing device, that the connection request comprises... identification data associated with the client device, wherein the identification data indicates at least one characteristic of the client device (Spencer figs. 1 and 2A-2C and paragraphs 35, 72, 79-80 and 86: service access module 112 or network access module 106 extracts remote device information from the connection request received from remote device 102, wherein the remote device information may comprise remote device type information, specific remote device information, remote device configuration information, i.e., identification data indicating at least one characteristic of remote device 102); 
determining, by the computing device and based on a device profile database associated with the client device, a... probably identity of the client device corresponding to the identification data (Spencer figs. 1 and 2A-2C and paragraphs 36, 72, 84-86, 89 and 93: service access module 112 compares the remote device information extracted from the connection request against remote device profiles stored by knowledge base 210 to identify a matching remote device profile, i.e., determine a possible identity)”. 
However, while Spencer discloses that the connection request may include HTTP headers along with other device configuration information that may be utilized to identify the remote device (Spencer paragraphs 71, 86 and 119), Spencer does not explicitly disclose “determining, by the computing device, that the connection request user agent data and identification data associated with the client device, wherein the identification data indicates at least one characteristic of the client device (emphasis added); 
determining, by the computing device and based on a device profile database associated with the client device, a first probable identity of the client device corresponding to the user agent data, and a second probably identity of the client device corresponding to the identification data (emphasis added); 
determining, by the computing device and based on comparing the first probably identity and the second probably identity, a conflict”.
In the same field of endeavor, Cebere discloses “determining, by the computing device, that the connection request comprises user agent data and identification data associated with the client device, wherein the identification data indicates at least one characteristic of the client device (Cebere figs. 1A, 7, 9 and 10 and paragraphs 40, 42-51, 68-69 and 72: device detection appliance 18 extracts category-indicative data 60 including hardware ID indicators such as a MAC address and user agent indicators from a request received from client device 12); 
determining, by the computing device and based on a device profile database associated with the client device, a first probable identity of the client device corresponding to the user agent data, and a second probably identity of the client device corresponding to the identification data (Cebere figs. 1A, 7, 9 and 10 and paragraphs 52-57 and 69: each of parsers 64a-c renders a verdict, i.e., determine a possible device type, using a subset of the category-indicative data 60, e.g., a first parser determines a device type based on the user agent and a second parser determines a device type based on the MAC address); 
(Cebere figs. 1A, 7, 9 and 10 and paragraphs 59-62, 65 and 69: parsers 64a-c may render different verdicts, i.e., a conflict is determined)”.
It would have been obvious to one or ordinary skill in the art at the time of the effective filing to modify the method of Spencer to determine the device type using a plurality of algorithms that each determine a possible device type using a different subset of input data as taught by Cebere. One of ordinary skill in the art would have been motivated to combine determining the device type using a plurality of algorithms that each determine a possible device type using a different subset of input data to improve the reliability of the device type determination (Cebere paragraph 81).
However, while Cebere discloses that the parsers may render different verdicts as to the possible device type (Cebere paragraphs 59-62, 65 and 69), the combination of Spencer and Cebere does not explicitly disclose “sending, by the computing device and based on the conflict, an indication of the conflict; and
receiving, by the computing device and based on a user input responsive to the indication, a validation of an identity of the client device.”
In the same field of endeavor, Qian discloses “sending, by the computing device and based on the conflict, an indication of the conflict (Qian figs. 1 and 3, column 12, line 48 through column 13, line 20 and column 14, lines 34-43: identification management application 120 sends a request to a user to identify the device type of media device 102, i.e., an indication of a conflict, when the identification management application is unable to identify the device type); and
(Qian figs. 1 and 3, column 14, lines 34-43: a mapping is stored in response to receiving the user's input, i.e., the device type is validated based on the user input).”
It would have been obvious to one or ordinary skill in the art at the time of the effective filing to modify the method of Spencer, as modified by Cebere, to send a request to a user to identify the device type in response to a conflict determined based on the rendered verdicts as taught by Qian because doing so constitutes applying a known technique (soliciting user input when a device type cannot be determined automatically) to known devices and/or methods (a method for remote device recognition) ready for improvement to yield predictable and desirable results (resolving the device type of the remote device). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 4, the combination of Spencer, Cebere and Qian discloses all of the limitations of Claim 1.
Additionally, Spencer discloses “determining, based on a device profile database entry associated with the client device, a policy associated with the user (Spencer fig. 6 and paragraphs 36-39, 84, 95, 167 and 172: a service profile associated with the identified remote device is determined, the service profile identifying allowed or restricted services, resources or applications, i.e., a policy associated with the user).”

Regarding Claim 5, the combination of Spencer, Cebere and Qian discloses all of the limitations of Claim 1.
Spencer discloses “determining, based on the identification data and the device profile database, that the client device is a mobile device, wherein the identification data further comprises an indication of an operating system of the client device (Spencer paragraphs 35-36, 62, 65, 84-86, 111, 119-120 and 128: the type of remote device, e.g., a smartphone or PDA, may be determined based on the extracted remote device information, which may identify the operating system of the remote device).”

Regarding Claim 6, the combination of Spencer, Cebere and Qian discloses all of the limitations of Claim 1.
Additionally, Spencer discloses “wherein the identification data comprises a Media Access Code (MAC) address (Spencer paragraphs 36, 72 and 85: the extracted remote device information may comprise a MAC address).”

Regarding Claim 9, the combination of Spencer, Cebere and Qian discloses all of the limitations of Claim 1.
Additionally, Spencer discloses “wherein the at least one characteristic comprises at least one of an address of the client device, a type of the client device, or a location of the client device (Spencer paragraphs 35-36, 62, 65, 84-86, 111, 119-120 and 128: the extracted remote device information may identify the type of the client device).”

Insofar as it recites similar claim elements, Claim 21 is rejected for substantially the same reasons presented above with respect to Claim 1.
Spencer discloses “An apparatus (Spencer fig. 1 and paragraphs 6 and 33: a system for remote device recognition) comprising:
one or more processors (Spencer figs. 1 and 2A-2C and paragraphs 33, 68-72 and 81-82: network access module 106 and service access module 112);
memory storing instructions... (Spencer figs. 1 and 2A-2C and paragraphs 33, 68-72 and 81-82: network access module 106 and service access module 112)”.

Regarding Claim 22, the combination of Spencer, Cebere and Qian discloses all of the limitations of Claim 21.
Additionally, Spencer discloses “determine, based on associating user behavior for a user with the client device, that the client device is associated with the user (Spencer fig. 6 and paragraphs 36-38, 72-73, 89, 167, 172 and 184: a user account/profile associated with the identified remote device profile is determined using knowledge base 210, wherein the device profiles comprise device usage patterns).”

Insofar as it recites similar claim elements, Claim 24 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 25 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 26 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 29 is rejected for substantially the same reasons presented above with respect to Claim 9.

Insofar as it recites similar claim elements, Claim 31 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Spencer discloses “A non-transitory computer-readable medium storing instructions... (Spencer figs. 1 and 2A-2C and paragraphs 33, 68-72 and 81-82: network access module 106 and service access module 112).”

Insofar as it recites similar claim elements, Claim 32 is rejected for substantially the same reasons presented above with respect to Claim 22.

Insofar as it recites similar claim elements, Claim 34 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 35 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 36 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 39 is rejected for substantially the same reasons presented above with respect to Claim 9.

Regarding Claim 41, the combination of Spencer, Cebere and Qian discloses all of the limitations of Claim 1.
Additionally, Spencer discloses “determining, based on associating user behavior for a user with the client device, that the client device is associated with the user, wherein the associating the user behavior is based on a data path, one or more user interactions, and an external device mapping database (Spencer fig. 6 and paragraphs 36-38, 72-73, 84-85, 89, 167, 172 and 184-185: a user account/profile associated with the identified remote device profile is determined using knowledge base 210, wherein the knowledge base comprises compiled profiles and device usage patterns, i.e., is based on one or more user interactions).”

Regarding Claim 42, the combination of Spencer, Cebere and Qian discloses all of the limitations of Claim 22.
Additionally, Spencer discloses “wherein the associating the user behavior is based on a data path, one or more user interactions, and an external device mapping database (Spencer fig. 2 and paragraphs 84-85 and 184-185: knowledge base 210 comprises compiled profiles and device usage patterns, i.e., is based on one or more user interactions).”
 
Insofar as it recites similar claim elements, Claim 43 is rejected for substantially the same reasons presented above with respect to Claim 42.

Regarding Claim 44, the combination of Spencer, Cebere and Qian discloses all of the limitations of Claim 1.
Spencer discloses “wherein the sending the indication comprises sending the indication to at least one of an additional device or the client device (Spencer figs. 1 and 13 and paragraphs 9, 184-190 and 209: information pertaining to the determined device identity may be provided along with location and time information to a third party, i.e., sent to an additional device).”

Insofar as they recite similar claim elements, Claims 45 and 46 are rejected for substantially the same reasons presented above with respect to Claim 44.

Claims 7, 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Spencer, Cebere and Qian in view of Zhu et al., Pub. No. US 2016/0350400 A1, hereby “Zhu”.

Regarding Claim 7, the combination of Spencer, Cebere and Qian discloses all of the limitations of Claim 1.
However, while Cebere discloses that the user agent indicators identify the browser and operating system of the client device (Cebere paragraph 46), the combination of Spencer, Cebere and Qian does not explicitly disclose “wherein the user agent data comprises browser user agent data indicating a device operating system, a software version, a type of browser, and a software vendor.”
In the same field of endeavor, Zhu discloses that user agent data utilized to identify a client device can include OS, OS version, software vendor, software revision, browser and browser version information, i.e., the user agent is a browser user agent (Zhu paragraphs 5 and 34: “It is important for the application server to accurately detect the user agent's identity, e.g. its application type, device information, operating system (OS), OS version, software vendor, software revision, browser, and browser version, based on the user agent string.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Spencer, as modified by Cebere and Qian, to utilize browser user agent data including OS, OS version, software vendor, software version and browser information to determine the identity of the client device as taught by Zhu because doing so constitutes a simple substitution of one known element (user agent data indicating an OS, OS version, software vendor, software revision and browser information) for another (user agent data indicating the browser and OS of a client device) to obtain predictable and desirable results (identification of the client device). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

	
Insofar as they recite similar claim elements, Claims 27 and 37 are rejected for substantially the same reasons presented above with respect to Claim 7.

Claims 8, 28, 38 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Spencer, Cebere and Qian in view of Keidar et al., Pub. No. US 2003/0014518 A1, hereby “Keidar”.

Regarding Claim 8, the combination of Spencer, Cebere and Qian discloses all of the limitations of Claim 1.
However, while Spencer discloses determining a matching profile, i.e., a probable identity, based on the remote device information obtained from the connection (Spencer paragraph 89), the combination of Spencer, Cebere and Qian does not explicitly disclose “receiving a user input comprising additional information regarding the client device, wherein the determining the conflict is further based on the additional information.”
In the same field endeavor, Keidar discloses determination of the device type of a client device by a router using characteristics provided via user input as well as  characteristics that are detectable by the router (Keidar paragraphs 25-26: “The type of the new client device 120 may be determined based on any characteristic associated with the new client device 120. The characteristics may be detectable by the router 110 within communications of the new client device 120, such as between the new client device 120 and the router 110, or between the new client device 120 and other devices. Additionally or alternatively, the characteristics may be provided via a user input.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Spencer, as modified by Cebere and Qian, to render a verdict indicating a possible device type based on information input by a user as taught by Keidar because doing so constitutes applying a known technique (determining the device type of a newly connected device based on user input) to known devices and/or methods (a method for remote device recognition) ready for improvement to yield predictable and desirable results (determining a possible identity of the remote device). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as they recite similar claim elements, Claims 28 and 38 are rejected for substantially the same reasons presented above with respect to Claim 8.

Regarding Claim 47, the combination of Spencer, Cebere and Qian discloses all of the limitations of Claim 1.
However, while Spencer discloses that information pertaining to the determined device identity may be provided along with location and time information to a third party, i.e., sent to an additional device (Spencer figs. 1 and 13 and paragraphs 9, 184-190 and 209), the combination of Spencer, Cebere and Qian does not explicitly disclose “sending, by the computing device, to an additional device, and based on receiving the validation of the probable identity, the identity of the client device.”
In the same field of endeavor, Keidar discloses “sending, by the computing device, to an additional device, and based on receiving the validation of the probable identity, the identity of the client device (Keidar fig. 1 and paragraphs 17 and 27-29: in response to receiving confirmation from the user, the determined device type of new client device 120 is provided to router management server 130).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Spencer, as modified by Cebere and Qian, to provide the device identity that has been confirmed by a user to a management server as taught by Keidar. One of ordinary skill in the art would have been motivated to combine providing the device identity that has been confirmed by a user to a management server to enable provisioning of access control rules that are to be applied to the communications of the device based on the determined device identity (Keidar paragraph 27).

Claims 10, 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Spencer, Cebere and Qian in view of Richard, Pub. No. US 2003/0014518 A1.

Regarding Claim 10, the combination of Spencer, Cebere and Qian discloses all of the limitations of Claim 1.
However, while Spencer discloses creating a new remote device profile when a matching remote device profile is not found in the knowledge base (Spencer paragraphs 6, 184, 196-197 and 204), the combination of Spencer, Cebere and Qian does not explicitly disclose “sending, to the additional device, a notification comprising a request to input data regarding a new client device.”
In the same field of endeavor, Richard discloses “sending, to the additional device, a notification comprising a request to input data regarding a new client device (Richard fig. 1 and paragraphs 13, 113, 120 and 144-146: if no match among existing entries is identified, recognition unit 22 sends the received attributes to device database 24 for storage as a new entry).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Spencer, as modified Cebere and Qian, adding a new remote device profile for an unmatched remote device to the device database maintained by the management server as taught by Richard because doing so constitutes applying a known technique (adding a new profile of the unmatched device to the device profile database maintained by the management server) to known devices and/or methods (a method for remote device recognition) ready for improvement to yield predictable and desirable results (recognition of the “new” remote device upon subsequent visits/connections). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as they recite similar claim elements, Claims 30 and 40 are rejected for substantially the same reasons presented above with respect to Claim 10.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449